Citation Nr: 1229942	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-02 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for a back disability.

2. Entitlement to service connection for an acquired psychiatric disorder claimed as bipolar disorder and major depression.

3. Entitlement to a total disability evaluation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1977 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Regional Office (RO) in Nashville, Tennessee. The RO denied the Veteran's claims. 

The Veteran requested a personal hearing before a member of the Board on his January 2010 substantive appeal (VA Form 9). A hearing was scheduled for June 2011, but he requested that hearing date be rescheduled due to medical issues. He also requested that a subsequent (July 2011) hearing be postponed because he was in the process of acquiring additional evidence. The Veteran requested that the next rescheduled hearing (November 2011) be rescheduled due to personal transportation difficulties. He submitted a March 2012 statement that he would be unable to attend the rescheduled hearing. The Veteran's 2012 statement did not provide an explanation for his inability to appear at the hearing. 

Although the Veteran's 2012 statement did include a request for VA to decide his claim "as soon as possible," he did not state that he wished to withdraw his request for a personal hearing. Pursuant to 38 C.F.R. § 20.702(c) (2011), after one request for a change of hearing has been granted, the date of the hearing will become "fixed" - an extension will only be granted if the claimant has good cause and submits a written motion for a new hearing date explaining why the new date is necessary. The Veteran's March 2012 statement was submitted in writing, but contained no explanation as to why another hearing date was necessary. Another hearing date will not be scheduled. See 38 C.F.R. § 20.702.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The issue of entitlement to a non-service connected pension has been raised by the record (see March 2009 statement), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, to ensure compliance with applicable law. VA will notify the Veteran if further action is required on his part.


REMAND

The claims file reflects that the Veteran has not received legally adequate notice and that pertinent evidence remains outstanding. The issues must be remanded to the RO/AMC in compliance with VA's duty to assist. 

The claims file does not reflect the Veteran's entire service record. He served on active duty for approximately four (4) years, but the only service records within the claims file are his enlistment examination and an accompanying self report of medical history. The record does not reflect that the RO made additional attempts to obtain the Veteran's full service record as required by law. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), VA must ensure that all available records are associated with the record. If determining -after making the appropriate inquiries- that some records are not available, the RO must advise the Veteran of the status of his records, issue a formal finding of unavailability, and advise him pursuant to 38 C.F.R. § 3.159(e) that alternative forms of evidence could be developed to substantiate his claims. Dixon v. Derwinski, 3 Vet.App. 261, 263-264 (1992).

The Veteran contends that he injured his back during service while working with refueling crews aboard the U.S.S. John F. Kennedy in between April and December 1981. Although he has identified where he was stationed and the time frame during which he incurred the alleged injury, the RO has not attempted to verify his report. While this case is in remand status, the RO/AMC must take appropriate steps to obtain and review the deck logs of the U.S.S. John F. Kennedy during the identified time frame for any references to the Veteran or to incidents affecting refueling crews. If no such records are available, the RO/AMC must again provide notice pursuant to 38 C.F.R. § 3.159(e).

The Veterans Claims Assistance Act of 2000 (VCAA) further requires VA to assist claimants by gathering all pertinent records of VA treatment and all identified private treatment records. Although a January 2011 supplemental statement of the case lists as evidence VA Mountain Home treatment notes from January to December 2010, the last notes within the claims file were generated November 3, 2009. Further, earlier treatment notes from VA Cincinnati appear incomplete as they reflect scans and test results, but no orders for those procedures and no follow-up appointments. While this case is in remand status, the RO/AMC must gather the Veteran's additional treatment records and associate them with the claims file.

When put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal. See Lind v. Principi, 3 Vet.App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet.App. 363 (1992). The Veteran has reported undergoing medical testing and treatment by a former employer, Standard Plumbing Products in Trenton, New Jersey. Private treatment records associated with the claims file also indicate prior mental health treatment at Cherokee Mental Health. However, the claims file does not reflect any records from either facility. While this case is in remand status, the RO/AMC must provide the Veteran authorizations for the release of these records. 

The Veteran has also informed VA that he had applied for disability benefits from the Social Security Administration (SSA). Although the record does not reflect whether or not he is in receipt of such benefits, the SSA may have generated additional medical evidence while developing any such claim. VA has a duty to obtain these records when they may be relevant. Voerth v. West, 13 Vet.App. 117, 121 (1999). The RO/AMC must take appropriate steps to obtain any pertinent documents from the SSA. Id.; 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2011).

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1. Gather any records of VA treatment or examination occurring after November 3, 2009 and associate them with the record. Gather any records of treatment from the Cincinnati VA that are not already associated with the record (NOTE that the records from this facility that are within the claims file appear incomplete and that some pertinent records may not appear in the Compensation and Pension Records Interchange (CAPRI) due to their age - search for available hardcopies).

2. Provide the Veteran with the necessary authorizations for the release of any pertinent private treatment records not currently on file. These records specifically include, but are not limited to, records from Standard Plumbing Products (noted by the Veteran to have been located in Trenton, New Jersey) and from Cherokee Mental Health. Associate any available records with the claims file. If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3. Make additional attempts to locate the Veteran's COMPLETE active duty service records. In accordance with Washington v. Nicholson, 19 Vet.App. 362 (2005) and 38 C.F.R. § 3.159(c)(2), if unable to locate these records through conventional channels, further inquiry must be made to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.

4. IF NO ADDITIONAL SERVICE RECORDS CAN BE LOCATED, MAKE A FORMAL FINDING AS TO THEIR UNAVAILABILITY. As required by 38 C.F.R. § 3.159(e), inform the Veteran of the status of the records. Also advise him that alternative forms of evidence can be developed to substantiate the claims, including but not limited to "buddy certificates" and letters. Dixon, 3 Vet.App. at 263-264.

5. Concurrent with the above, take appropriate steps to obtain and review a copy of the deck logs from the U.S.S. John F. Kennedy dating from April 1981 to December 1981. Search these records for any mention of injury to the Veteran or incident involving refueling crews. If the records are not available, or if they do not contain any pertinent references, inform the Veteran and advise him that alternative forms of evidence can be developed to substantiate his claim, including, but not limited to, "buddy certificates" and letters. 38 C.F.R. § 3.159(e); Dixon, 3 Vet.App. at 263-264.

6. Take appropriate steps to obtain from the SSA copies of the evidence relied on in any decisions regarding the Veteran's eligibility for disability benefits. If the records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies of such documents in his possession.

7. After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full. If any development is incomplete, appropriate corrective action is to be implemented.

8. Subsequently readjudicate the Veteran's claims. If any claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal. An appropriate period of time must be allowed for response. Thereafter, if indicated, the case must be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

No action is required of the Veteran until further notice. However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims. His cooperation in VA's efforts to develop his claims. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts. It has been held that compliance by the Board or the RO is neither optional nor discretionary. Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet.App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



